Citation Nr: 1529965	
Decision Date: 07/13/15    Archive Date: 07/21/15

DOCKET NO.  09-40 664	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

A. Rocktashel, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1983 to September 1987.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2008 and December 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  In the September 2008 decision, the RO denied an increased rating in excess of 30 percent for a left ankle disability, and in the December 2009 decision the RO denied service connection for tinnitus.  Upon review in October 2013, the Board granted an increased evaluation for a left ankle disability and found that the record raised an implied claim of TDIU.  The Board then remanded the issues of a TDIU and of service connection for tinnitus for further development.  The requested development was completed, and the case has now been returned to the Board for further appellate action.  

Additional evidence was received since the last adjudication in September 2014.  The Veteran filed his substantive appeal in August 2013.  Neither the Veteran nor his representative requested in writing that this additional evidence be reviewed by the Agency of Original Jurisdiction (AOJ).  Accordingly, the Board may review the additional evidence in the first instance.  See 38 U.S.C.A. § 7105(e) (2014).

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1. The Veteran was exposed to significant noise from mortar fire and other sources during his active service.  

2. The Veteran has noise induced tinnitus; the only significant noise exposure demonstrated in the record is from the Veteran's active service.  Tinnitus is attributable to service.
CONCLUSION OF LAW

Tinnitus was incurred in peacetime service.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  The VCAA applies to the instant claims. 

VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

To the extent the action taken herein below with respect to tinnitus is favorable to the Veteran, further discussion of VA's duty to notify and assist with the issue is not necessary.

Service Connection for Tinnitus

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).

Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

For a Veteran who served 90 days or more of active service after December 31, 1946, there is a presumption of service connection for an organic disease of the nervous system, if the disability is manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b); See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic as per 38 C.F.R. § 3.309(a)).

In this case, the Veteran claims he experienced acoustic trauma while serving as a Marine mortar man, which resulted in tinnitus.  The Veteran stated that on active duty, he performed long term 81 mm mortar fire for effect exercises, and was exposed to other hazardous noise.  See July 2009 Statement in Support of Claim.  Service treatment records are silent as to hearing loss and tinnitus.  Service personnel records verify that his military occupational specialty (MOS) was mortar man.  The Board finds this MOS is consistent with significant in-service noise exposure.  

In a July 2009 VA audiology examination, the Veteran reported in-service exposure to mortars, "M60, M16, and 45."  He reported that hearing protection devices were worn on the rifle range only.  He denied occupational noise exposure and stated that outside of service, he used hearing protection while firing pistols.  The examiner noted diagnostic testing indicated cochlear outer hair cell damage.

In an October 2009 VA audiology addendum report, the examiner stated that tinnitus is commonly associated with noise exposure, although other causes are possible.

A May 2014 VA audiology examination report notes the Veteran's medical history that his tinnitus is bilateral and constant with an onset during military service after shooting, at which time there was a temporary decline in hearing.  In the examination, the Veteran reported that his in-service noise exposure was noise from jet and helicopter engines, artillery, heavy machine guns, mortars, grenades, and demolition.  He stated that hearing protection was only provided on the rifle range.  He denied noise exposure in his occupation as a chiropractor, and denied recreational noise exposure.  Although the examiner declined to link the Veteran's tinnitus with his in-service noise exposure because of a lack of service treatment records related to tinnitus, the examiner noted that the Veteran's MOS has a high probability of noise exposure.

Tinnitus is a disorder capable of lay observation.  Charles v. Principi, 16 Vet. App. 370 (2002).  Accordingly, the Board accepts that the Veteran has a current tinnitus disability.  

The Veteran submitted statements asserting that he did not have tinnitus prior to service but does remember ringing in his ears while in service and that his symptoms have continued.  The Board has no reason to doubt the credibility of the Veteran's statements.  During the VA audiology examinations, he reported significant noise exposure in service, due to mortar fire, without the use of ear protection.  He denied recreational and occupational noise exposure.  He submitted a statement from a fellow service-member who was in the same weapons company as the Veteran, was exposed to noise from the same sources, and acquired tinnitus in service.  As the Veteran has been diagnosed with tinnitus, and as he has credibly reported that he first noticed it during service, which was the only time he was exposed to significant noise, the Board finds that the evidence supports a finding that the Veteran's current tinnitus had its onset in service.  

Although, the VA examiners were not able to link tinnitus to acoustic trauma from the Veteran's service because of the lack of service treatment records, the October 2009 medical opinion did link tinnitus with noise exposure in general.  Moreover, the evidence is against an in-service cause of tinnitus other than acoustic trauma.  Thus, giving the benefit of the doubt to the Veteran, the Board finds tinnitus was caused by acoustic trauma.  Accordingly, the Veteran's tinnitus is an organic disease of the nervous system, which is a chronic disease.  See 38 C.F.R. §§ 3.303(b), 3.309(a); see also Fountain v. McDonald, No. 13-0540, __ Vet. App. __, 2015 WL 510609 (Feb. 9, 2015); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As the Veteran has credibly asserted that this disability, a chronic disease (organic disease of the nervous system) capable of lay observation, had its onset during service and is still present, service connection is warranted.  


ORDER

Service connection for bilateral tinnitus is granted.


REMAND

In light of the grant of service connection for tinnitus, the AOJ must readjudicate the issue of entitlement to TDIU.  In the May 2014 VA Form 21-8940, Application for Increased Compensation Based on Unemployability, the Veteran reported that he had earned $54,000 but had no earnings after debts were paid.  The Veteran  must explain and provide documentation.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should implement the grant of service connection for tinnitus.
2.  The AOJ should seek clarification of the Veteran's income status and determine whether the Veteran is already engaged in substantially gainful employment.

3.  If upon completion of the above action, the claim remains denied, the case should be returned to the Board after compliance with appellate procedure.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


